Citation Nr: 0715537	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  05-21 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 
percent for residuals, spontaneous pneumothorax, with 
bilateral ninth rib resection, manifested by bullous 
emphysema, prior to September 24, 2003.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU), prior to September 24, 2003.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to May 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  

An August 2002 rating decision assigned a 60 percent 
disability rating to residuals, spontaneous pneumothorax, 
effective March 6, 2001.  A timely notice of disagreement was 
not received to initiate an appeal from that determination. 

A March 2003 rating decision denied entitlement to a TDIU.  
Subsequently, an August 2003 rating determination denied 
entitlement to a disability rating in excess of 60 percent 
for service-connected residuals, spontaneous pneumothorax, 
and continued the denial of entitlement to a TDIU.  In early 
September 2003, the veteran filed a notice of disagreement 
from the August 2003 denial of TDIU.  Just a few days later, 
on September 24, 2003, the veteran filed a written 
communication in which he withdrew the TDIU appeal. 

A subsequent December 2003 rating decision granted a 100 
percent disability for service-connected residuals, 
spontaneous pneumothorax, effective September 24, 2003.  A 
notice of disagreement was filed in April 2004, with regard 
to the disability rating assigned prior to September 24, 
2003, and the denial of TDIU benefits.  A statement of the 
case was issued in January 2005, and a substantive appeal was 
received in June 2005.  

In light of the assignment of a schedular 100 percent 
disability rating effective September 24, 2003, the veteran's 
claim for a TDIU is rendered moot from September 24, 2003, 
however, the veteran's claim of entitlement to TDIU benefits 
prior to September 24, 2003 remains for consideration.  The 
veteran testified at a videoconference hearing before the 
Board in September 2006.


FINDINGS OF FACT

1.  Prior to September 24, 2003, pulmonary function testing 
did not show FEV-1 less than 40 percent of predicted value, 
or; the ratio of FEV-1/FVC (or forced expiratory volume in 
one second to forced vital capacity) less than 40 percent, 
or; DLCO (SB) (or diffusion capacity of the lung for carbon 
monoxide by the single breath method) less than 40 percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.

2.  The veteran's only service-connected disability, 
described for rating purposes as residuals, spontaneous 
pneumothorax, with bilateral ninth rib resection, manifested 
by bullous emphysema, did not preclude substantially gainful 
employment prior to September 24, 2003.


CONCLUSIONS OF LAW

1.  Prior to September 24, 2003, the criteria for an 
evaluation in excess of 60 percent for residuals, spontaneous 
pneumothorax, with bilateral ninth rib resection, manifested 
by bullous emphysema, were not met.  38 U.S.C.A. §§ 5110, 
5107 (West 2002); 38 C.F.R. §§ 3.400, 4.97, Diagnostic Codes 
6603, 6604 (2006).

2.  The criteria for entitlement to a total disability rating 
due to service-connected disabilities were not met prior to 
September 24, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In March 2001, the veteran filed a 
claim for an increased rating for his service-connected 
residuals, spontaneous pneumothorax.  In June 2001, a VCAA 
letter was issued prior to issuance of the August 2002 rating 
determination.  In September 2002, the veteran filed a claim 
for TDIU benefits, which was denied in a March 2003 rating 
decision.  Subsequently, VCAA letters were issued in May 2003 
and October 2003.  Subsequent to perfecting his appeal, 
another VCAA letter was issued to the veteran in May 2004.  
Collectively, the VCAA letters notified the veteran of what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notices requirement was harmless.  Although the 
notice provided to the veteran in May 2003 was not given 
prior to the first AOJ adjudication of the TDIU claim, notice 
was provided prior to initial certification of the veteran's 
claim to the Board.  The contents of the VCAA notices fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

In March 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to an increased rating, any questions as 
to the appropriate effective date to be assigned are rendered 
moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's VA treatment records are on file.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

The veteran underwent a VA examination in June 2002.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained is thorough and contains 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

I.  Increased disability rating

Initially, the Board notes that the RO has phrased the issue 
in question as entitlement to an effective date prior to 
September 24, 2003, for the assignment of a 100 percent 
disability for residuals, spontaneous pneumothorax.  In fact, 
as the RO issued an August 2003 rating decision denying 
entitlement to a disability rating in excess of 60 percent, 
the April 2004 notice of disagreement constitutes a timely 
disagreement with the August 2003 rating decision, and thus 
disagreement with the 60 percent disability rating.  In fact, 
it is clear that the veteran is simply claiming that he is 
entitled to a 100 percent disability rating from the date of 
claim, March 6, 2001, to September 24, 2003.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

An award of increased compensation shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if any application is received 
within one year from such date.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o).  

The veteran's service-connected residuals, spontaneous 
pneumothorax is evaluated under 38 C.F.R. § 4.97, Diagnostic 
Codes 6603 and 6604.  Under this criteria, there are three 
factors used to determine the proper evaluation.  The factors 
include the Forced Expiratory Volume (FEV-1), Forced Vital 
Capacity (FVC), and the Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO(SB)).

Under Diagnostic Code 6603, pulmonary emphysema, and 
Diagnostic Code 6604, chronic obstructive pulmonary disease, 
a 60 percent rating is warranted for:  FEV-1 of 40 to 55 
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 100 percent evaluation is warranted if there is 
evidence of FEV-1 less than 40 percent of predicted value, 
or; the ratio of FEV-1/FVC (or forced expiratory volume in 
one second to forced vital capacity) less than 40 percent, 
or; DLCO (SB) (or diffusion capacity of the lung for carbon 
monoxide by the single breath method) less than 40 percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.

VA outpatient treatment records dated in February 2001 
reflect that the veteran underwent pulmonary function tests.  
His FVC was 95 percent predicted, his FEV-1 was 82 percent 
predicted and his FEV-1/FVC was 80 percent predicted.  There 
was normal spirometry.  His FEV-1 had decreased by 300 cc 
since the last examination in July 1998.  With regard to lung 
volumes, elevated residual volume and functional residual 
capacity suggested hyperinflation.  

In June 2002, the veteran underwent a VA respiratory 
examination.  The examiner noted that there was no evidence 
of pneumothorax.  It was noted that he had been treated for 
obstructive lung disease for many years with inhalers.  He 
reported an occasional cough at least three times a day with 
some white phlegm.  He denied any hemoptysis and anorexia.  
He reported that with regard to the extent of dyspnea on 
exertion, he can hardly walk half a block.  He is not 
asthmatic.  He is on an albuterol inhaler, not oxygen.  He 
reported that the frequency of incapacitation is twice a 
month.  There was no presence of cor pulmonale, right 
ventricular hypertrophy or pulmonary hypertension.  He 
reported that he had lost 10 pounds since the previous year.  
There was no evidence of kyphoscoliosis or pectus excavatum.  
Pulmonary function tests showed obstructive and restrictive 
ventilatory defects.  The DLCO was not able to be done 
because the veteran was not able to hold his breath long 
enough, so that the diffusing capacity could be estimated.  
The examiner diagnosed obstructive and restrictive 
ventilatory defect on the basis of a low FVC 55 percent of 
the predicted value, low FEV-1 51 percent of the predicted 
value, and markedly reduced peak expiratory flow 29 percent 
of the predicted value; status post pneumothorax, treated, 
operated; chronic obstructive emphysema.

In November 2003, the veteran underwent a private 
consultation with the Lung Institute of Nevada.  The veteran 
underwent pulmonary function testing which revealed a FVC of 
47.6 percent of predicted value, and FEV-1 of 26.3 percent of 
his predicted value.  FEV-1/FVC was 44.  This was consistent 
with severe obstructive ventilatory impairment.  Following 
bronchodilator therapy, there was significant improvement in 
FVC, FEV-1, and maximum midexpiratory flow rates suggested 
the presence of a significant reversible bronchospastic 
component.  The examiner diagnosed chronic obstructive lung 
disease.  The examiner also noted review of pulmonary 
function testing performed on September 29, 2003.  His forced 
vital capacity was only 1.61 L whereas current testing 
revealed that his FVC was 2.37 L.  The examiner opined that 
the veteran had more significant bronchospasm on September 
29, 2003.  His FEV-1 was down to 0.98 L and his FEV-1/FVC was 
61 on September 29, 2003.  A comparison simply demonstrated 
the variability of the flow rates when his PFTs are done at 
different times in different places.  The examiner stated 
that the veteran suffers from dynamic disease, and he gets 
worse upon exposure to irritants, chemicals, and change of 
weather.

Upon review of the evidence of record, a disability rating in 
excess of 60 percent is not warranted prior to September 24, 
2003, as the medical evidence does not show that any of the 
schedular criteria for a 100 percent disability was met.  
Initially, the Board notes that in the year prior to March 
2001, the veteran only sought treatment for his respiratory 
problems in February 2001.  Specifically, on pulmonary 
function testing in February 2001, his FEV-1 was 82 percent 
predicted, and his FEV-1/FVC was 80 percent predicted.  
Moreover, on VA examination in June 2002, while acknowledging 
that his pulmonary function testing showed diminished values, 
his FEV-1 was 55 percent predicted.  The examiner 
specifically stated that there was no cor pulmonale, right 
ventricular hypertrophy or pulmonary hypertension, and the 
veteran denied the use of oxygen therapy.  Subsequent to the 
June 2002 VA examination, and prior to seeking VA outpatient 
treatment on September 29, 2003, the veteran did not seek 
treatment for his respiratory disability.  Thus, the results 
of the pulmonary function testing and physical examinations 
conducted in February 2001 and June 2002, clearly 
demonstrated that the veteran's pulmonary emphysema was not 
more than 60 percent disabling prior to September 24, 2003.

Thus, there is clearly nothing of record suggesting that the 
scheduler criteria for a 100 percent disability rating were 
met prior to September 24, 2003.  Accordingly, a disability 
rating in excess of 60 percent for the period prior to 
September 24, 2003, is clearly not warranted.

II.  Entitlement to a TDIU

As noted in the Introduction, entitlement to TDIU benefits 
from September 24, 2003, is moot in light of the schedular 
100 percent disability rating assigned to the veteran's 
service-connected residuals, spontaneous pneumothorax 
effective September 24, 2003.  A 100 percent schedular rating 
is the higher benefit.  The Board therefore need not consider 
whether the criteria for TDIU were met from September 24, 
2003, on.  However, entitlement to a TDIU prior to September 
24, 2003, remains for consideration.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§§ 3.340 and 4.16(a).  If, however, there is only one such 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

If a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Thus, the Board must evaluate whether there are 
circumstances, apart from any nonservice-connected conditions 
and advancing age, which would justify a total rating based 
on unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993); see also 38 C.F.R. § 3.321(b)(1) (providing for 
an extra-schedular disability when there is an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization).

Entitlement to a total rating must be based solely on the 
impact of the veteran's service-connected disabilities on his 
ability to keep and maintain substantially gainful 
employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA 
purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose 4 Vet. App. at 363. 

Service connection is in effect for residuals, spontaneous 
pneumothorax, with bilateral ninth rib resection, manifested 
by bullous emphysema, rated 30 percent disabling, effective 
April 1, 1989; rated 60 percent disabling, effective March 6, 
2001; and rated 100 percent disabling, effective September 
24, 2003.  Thus, as the veteran has a single disability rated 
60 percent disabling, the percentage criteria under 38 C.F.R. 
§ 4.16(a) are met effective March 6, 2001.

In addition to the veteran's service-connected disabilities, 
VA outpatient treatment records reflect a medical history of 
nonservice-connected disabilities to include:  hepatitis C, 
hypertension, and prior abuse of cocaine.  

In the veteran's VA Form 21-8940 received on September 13, 
2002, he reported two years of college education and claimed 
full-time employment at Youth Formula from June to August 
2002.  On a VA Form 21-8940 received in May 2003, he claimed 
full-time employment at Youth Formula from February 20 to 21, 
2003, full-time employment with EDC for a week in March 2002, 
full-time employment with Courtesy Call for a week in 
November 2002, full-time employment with EFS National Bank 
from March 2001 to July 2002, and full-time employment with 
Crime Busters from January 1998 to July 2000.  He claimed 
that his disability affected his full time employment as of 
March 2001, he became too disabled to work in July 2002, and 
that he last worked full time in February 2003.  

A VA Form 21-4192 received from Youth Formula in June 2003 
reflects that the veteran was employed for 30 hours per week 
from January 28, 2003, to February 7, 2003.  His reason for 
termination was "no call/no show."  A VA Form 21-4192 
received from EFS National Bank in June 2003 reflects that 
the veteran was employed for 40 hours per week from June 13 
through 28, 2001.  His reason for termination was "job 
abandonment."  

A review of the veteran's VA outpatient treatment records 
reflects that in April 2000, he reported that he was 
currently not working but was seeking employment.  He had 
been incarcerated and had just recently been released.  On 
October 17, 2000, he sought treatment for an alcohol and drug 
problem.  He was admitted to detox, and two days later was 
discharged to work the program from home.  The discharge 
diagnosis was alcohol dependence and cocaine dependence.  An 
April 2002 VA outpatient treatment record reflects that the 
veteran was fired from a job, and was seeking further 
employment.  The entry does not contain any reference that 
such firing was due to his respiratory disability, or due to 
excessive absenteeism.  The examiner's assessment was 
polysubstance abuse, emphysema, homeless, and unemployed.  A 
May 2002 outpatient record reflects that the veteran went to 
detoxification for about four weeks prior.  While in detox, 
he suffered mild stroke symptoms.  The May 2002 assessment 
was status post mild right hemispheric stroke with mild LLE 
weakness hypotension on maxzide and lisinopril; history of 
hypertension; and, history of spontaneous pneumothoraces.  
Another May 2002 VA treatment record reflects that the 
veteran lost his apartment because he was unable to work due 
to his CVA.  A May 21, 2002, VA outpatient treatment record 
reflects that the veteran transferred from the Memphis VAMC 
to the Southern Nevada VAMC in August 2001, and redeveloped 
alcohol and substance abuse .  The examiner noted that when 
the veteran is working he is successful as a salesman.  The 
examiner noted that the veteran was currently in rehab 
through VA.  The examiner's impression was polysubstance 
abuse; recent stroke, cerebrovascular accident, probably 
secondary to hypertension.  A June 2002 VA outpatient 
treatment record reflects that the veteran requested a bus 
pass to go to work, specifically employment with a 
telemarketer.  The examiner noted that the veteran was in 
need of employment support.  A June 2002 treatment record 
dated 15 days later noted that he was working, and doing some 
sort of internet sales.

A June 2003 statement from a fellow veteran states that the 
veteran missed a lot of work due to his respiratory 
condition, specifically 50 to 60 days over a 2 year period.

A June 2003 VA psychiatric assessment reflects a history of 
cocaine dependence and alcohol abuse with many in-patient 
treatments with little follow-through.  The examiner stated 
that his disease is progressing as noted by increasing 
medical consequences, increased shortness of breath, and 
pending legal charges.  The veteran reported working as a 
salesman, but reported that his lung capacity has diminished 
which affects his ability to talk in his profession.  

A September 15, 2003 VA outpatient treatment record reflects 
that the veteran had recently completed a 30 day detox and 
was 6 days sober.  He requested bus tokens to go back to work 
for OSO Communications as a telemarketer.  A September 25, 
2003 VA outpatient treatment record reflects that he 
requested tokens to get to work the following week.

In September 2006, the veteran testified that he had been 
employed with multiple entities as a salesman but was 
eventually fired due to leaving work early or being absent.  
He claims that such absenteeism was due to his service-
connected respiratory disability.  While admitting that he 
was employed during the period in question, he testified that 
he was not substantially and gainfully employed due to his 
service-connected disability.

After reviewing the evidence of record, the Board finds that 
the evidence does not support a finding that the veteran's 
service-connected disability alone is of such severity as to 
preclude substantially gainful employment.  While 
acknowledging that the veteran's service-connected disability 
may have had an impact on his employment, the evidence does 
not suggest that all forms of employment, particularly of a 
sedentary nature, were precluded by the veteran's service-
connected disability.  A high rating in itself is recognition 
that the impairment makes it difficult to obtain and keep 
employment.  See 38 C.F.R. § 4.16(a); Van Hoose, 4 Vet. App. 
at 363.  

In this case, although the veteran has repeatedly claimed 
that he was unable to retain employment due to his service-
connected disability, the medical evidence of record does not 
support any such contention.  In fact, the VA treatment 
records on file repeatedly reference his continued problems 
with alcohol and drug abuse, and legal problems, which 
appeared to have an effect on his ability to maintain 
employment.  There is no evidence to suggest that the veteran 
was terminated from any employment due to absenteeism due to 
his service-connected disability, nor does the evidence 
reflect that he was unable to maintain substantial and 
gainful employment solely as a result of his service-
connected disability.  As detailed hereinabove, two separate 
employers reported that the veteran worked for only a short 
period of time, and then effectively abandoned such 
employment.  Despite the veteran's contentions otherwise, the 
evidence does not reflect that such abandonment was as a 
result of his service-connected disability.  Although the VA 
treatment records for the period March 2001 to August 2003 
referenced his service-connected respiratory disability, it 
does not appear that he sought continuous treatment for any 
symptomatology related thereto.  As discussed hereinabove, 
the veteran sought treatment for his respiratory disability 
in February 2001, underwent a VA examination in June 2002, 
and did not seek treatment again until September 29, 2003.  
None of the examination reports indicate that he was unable 
to maintain employment as a result of his service-connected 
disability.  

While taking into consideration the statements from the 
veteran, and the lay statements from a fellow veteran and 
former associates, the objective medical evidence does not 
support a finding that his service-connected disability alone 
precluded him from substantially and gainful employment, and 
the veteran and the respective individuals have not been 
shown to have the medical expertise necessary to render such 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Following a full and thorough review of the evidence of 
record, the Board concludes that the preponderance of the 
evidence is against the claim of entitlement to TDIU benefits 
prior to September 24, 2003.  The evidence does not 
demonstrate that the veteran was unable to secure or follow a 
substantially gainful occupation prior to that date solely by 
reason of his service-connected disability.  There is no 
persuasive evidence of record demonstrating that the 
veteran's service-connected disability alone precluded 
substantially gainful employment consistent with his 
education and work experience, nor is the evidence in a state 
of equipoise on that question.  




ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


